Citation Nr: 1126126	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  10-36 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent from June 13, 2003, to October 13, 2003, for service-connected degenerative osteoarthritis of the left knee.  

2.  Entitlement to an evaluation in excess of 30 percent for service-connected degenerative osteoarthritis of the left knee status post arthroplasty from December 1, 2004.  

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to October 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in July 2008 and March 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The July 2008 rating decision implemented the Board's May 2008 service connection grant for residuals of a left knee injury.  The RO assigned a 30 percent rating, effective from June 13, 2003, to October 13, 2003, for left knee degenerative osteoarthritis.  The RO also assigned a temporary total 100 percent rating for left knee degenerative osteoarthritis status post arthroplasty from October 13, 2003, and a 30 percent rating from December 1, 2004.  The RO later, as part of a March 2009 rating decision, denied TDIU benefits.  

The issues of entitlement to an evaluation in excess of 30 percent for service-connected degenerative osteoarthritis of the left knee status post arthroplasty from December 1, 2004, and TDIU being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

From June 13, 2003, to October 13, 2003, the Veteran's service-connected left knee degenerative osteoarthritis was shown to be manifested by complaints of pain and X-ray findings of degenerative joint disease; it is not shown to be manifested by ankylosis, extension limited to 30 degrees, instability, or impairment of the tibia and fibula.  

CONCLUSION OF LAW

From June 13, 2003, to October 13, 2003, a initial rating in excess of 30 percent for the Veteran's service-connected left knee degenerative osteoarthritis was not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.7, 4.71a, Diagnostic Codes 5256, 5261, 5262 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION


Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).

Further, upon receipt of claim for service connection for a disability, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim for service connection has been substantiated, and any defect in the notice regarding that claim was therefore not prejudicial to the claim.  See Dingess, 19 Vet. App. at 491.  In such cases, where the Veteran then files a notice of disagreement (NOD) with the initial rating and/or the effective date assigned, he/she has initiated the appellate process and different, and in many respects, more detailed notice obligations arise, the requirements of which are set forth in sections 7105(d) and 5103A of the statute.  Id., see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); 38 U.S.C.A. §§ 5103(A), 7105(d).

In this case, the notice obligations set forth in sections 7105(d) and 5103A of the statute were met when the RO issued a July 2010 statement of the case (SOC) in response to the Veteran's July 2009 NOD with the initial rating assigned.  The SOC provided citations to the pertinent regulations involved, a summary of the evidence considered, and notice of the decision and the reasons for the decision.  38 U.S.C.A. § 7105(d).  Neither the Veteran nor his attorney have argued that there was any deficiency with regard to the notice requirements.  Accordingly, the Board concludes that, in this case, the RO met the notice obligations set forth in sections 7105(d) and 5103A of the statute.

VA has also satisfied its duty to assist the Veteran in this case.  The Veteran's service treatment records as well as all identified and available VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  Neither the Veteran nor his attorney has identified any outstanding medical records.

Accordingly, the duty to assist the Veteran with the development of evidence pertinent to his claim has been satisfied.

Law, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly, where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, as is the case here, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The Veteran sought service connection for a left knee disability on June 13, 2003.  See VA Form 21-526.  

Private medical records on file include a July 2003 treatment record from the GCH Rural Health Clinic.  This notes that the Veteran had a history of bilateral knee pain and osteoarthritis.  An August 2003 examination report from the Orthopaedic & Sports Medicine Center shows that the Veteran was seen for left knee pain complaints.  A prior history several years earlier of surgical intervention was notated.  Examination showed that the Veteran was five feet ten inches tall, and weighed 309 pounds.  He walked with an antalgic gait.  Obvious peripheral edema in the bilateral lower extremities was shown.  Range of motion testing of the left knee revealed full extension to 90 degrees of flexion limited to pain and discomfort (active), and 120 degrees of flexion (passive).  No gross ligamentous laxity was observed, however, examination was noted to be difficult due to diffuse tenderness about the knee.  Poor patellar excursion with pain and discomfort on knee flexion in the retropatellar area with associated crepitus was reported.  Neither valgus nor varus laxity was present.  The Veteran was shown to be neurovascularly intact distally with marked edema in his leg.  X-ray examination revealed diffuse severe tricompartmental degenerative joint disease with complete obliteration of the joint spaces and marked osteophyte formation.  Degenerative joint disease of the left knee was diagnosed.  The examiner commented that the Veteran wished to proceed on with a left knee total arthroplasty as soon as possible.  

An August 2003 MRI (magnetic resonance imaging) report from Geary Community Hospital includes left knee findings reflective of extreme advanced degenerative changes and joint space narrowing both medially and laterally.

A history and physical report from the Geary Community Hospital, dated October 13, 2003, shows that examination of the Veteran's left knee showed active range of motion from zero degrees of extension to 90 degrees of flexion limited by pain and discomfort.  Passive range of motion was to 120 degrees of flexion.  No gross ligamentous laxity was exhibited.  Diffuse tenderness was shown along the medial and lateral joint line.  He exhibited poor patellar excursion with pain and discomfort on knee flexion in the retropatellar area with associated crepitus.  Neither valgus nor varus laxity was present.  The Veteran also had good to normal quadriceps strength was shown to be neurovascularly intact distally.  Degenerative joint disease of the left knee was diagnosed.  

An operative report from the Geary Community Hospital shows that the Veteran underwent a total left knee arthroplasty on October 13, 2003.  The preoperative diagnosis was left knee degenerative joint disease.  The operative findings included diffuse tricompartmental degenerative joint disease with marked osteophyte formation.  

The Veteran's service-connected left knee degenerative osteoarthritis, from June 13, 2003, to October 13, 2003, was evaluated as 30 percent disabling under Diagnostic Code 5257.  See also 38 C.F.R. § 4.71a.  Under Diagnostic Code 5257, knee impairment manifested by recurrent subluxation or lateral instability is ratable as 10 percent disabling where there is slight disability, 20 percent where there is moderate instability, and 30 percent where there is severe disability.  38 C.F.R. § 4.71a.  30 percent is the maximum rating assignable under this diagnostic code.  

Ankylosis, i.e., the fixation of the left knee is neither alleged, nor shown at any time between June 13, 2003, to October 13, 2003; consequently, 38 C.F.R. § 4.71a, Diagnostic Code 5256 does not apply, nor does 38 C.F.R. § 4.71a, Diagnostic Code 5262, in the absence of service connected tibia and fibula impairment.  

Title 38, Code of Federal Regulations, Section 4.71a provides that degenerative arthritis is rated in accordance with Diagnostic Code 5003.  That Code provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate Codes for the specific joint or joints involved.  Here, arthritis of the left knee was clearly demonstrated from June 13, 2003, to October 13, 2003.   

Another potentially applicable Code under which to rate the Veteran's left knee degenerative osteoarthritis for the period from June 13, 2003, to October 13, 2003, is Diagnostic Code 5261.  Under Diagnostic Code 5261, where extension is limited to 30 degrees, a 40 percent rating is assignable.  See 38 C.F.R. § 4.71a.  

The standard ranges of motion of the knee are extension to zero degrees and 140 degrees of flexion.  38 C.F.R. § 4.71a, Plate II.  

In VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997), VA's General Counsel determined that, when a claimant has arthritis and instability of the knee, multiple ratings may be assigned under Codes 5003 and 5257.  Moreover, in VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998), it was found that, even if the Veteran did not have limitation of motion of the knee meeting the criteria for a noncompensable evaluation under Codes 5260 or 5261, a separate evaluation could be assigned if there was evidence of a full range of motion "inhibited by pain."  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Here, as noted above in the discussed medical evidence of record, while degenerative osteoarthritis was shown during the applicable time period, instability was not.  

Upon consideration of all of the evidence of record, including particularly the private medical evidence discussed above, and dated between June 13, 2003, and October 13, 2003, the Veteran's service-connected left knee degenerative osteoarthritis during this pertinent time period did not more nearly approximate the rating criteria for a rating in excess of 30 percent.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257.  

In order to receive a rating higher than 30 percent for the Veteran's service-connected left knee degenerative osteoarthritis for the period from June 13, 2003, to October 13, 2003, the evidence must show that extension was limited to 30 degrees (Diagnostic Code 5261).  As previously mentioned, the application of Diagnostic Code 5256 (ankylosis) under the facts of this case, is not warranted.  Nor does 38 C.F.R. § 4.71a, Diagnostic Code 5262, in the absence of service connected tibia and fibula impairment.

The left knee range of motion findings, both active and passive, do not show findings even approaching extension being limited to 30 degrees.  

The Veteran's statements describing his symptoms have been considered.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  These assertions, however, must be viewed in conjunction with the objective medical evidence in addressing the applicable rating criteria.  Accordingly, on this record, an increased rating for the service-connected left knee degenerative osteoarthritis must be denied.  

The above determinations are based upon application of the pertinent provisions of VA's Rating Schedule.  The Board finds that the record does not reflect that the Veteran's service-connected left knee degenerative osteoarthritis, from June 13, 2003, to October 13, 2003, was so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).
In this case, the medical record does not include an opinion  by a medical professional that the Veteran's service-connected left knee degenerative osteoarthritis, from June 13, 2003, to October 13, 2003, affected his ability to be employed.  The evidence of record also clearly does not show frequent periods of hospitalization during this time period.  Additionally, the Board finds that the rating criteria to evaluate his instantly-adjudicated service-connected disorder reasonably describe the claimant's disability level and symptomatology, and while he has argued that a higher rating should be assigned, the evidence here simply does not support such an award.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

There is no doubt to be resolved; the preponderance of the evidence is against the claim.  An evaluation in excess of 30 percent for service-connected left knee degenerative osteoarthritis at any point from June 13, 2003, to October 13, 2003, is not warranted.


ORDER

A rating in excess of 30 percent for degenerative osteoarthritis of the left knee from June 13, 2003, to October 13, 2003, is denied.


REMAND

As noted in the INTRODUCTION section, the issues of entitlement to an evaluation in excess of 30 percent for service-connected degenerative osteoarthritis of the left knee status post arthroplasty from December 1, 2004, and for entitlement to a TDIU are being remanded.  

Concerning the left knee rating claim, the Veteran was last afforded a VA orthopedic examination in July 2008 to evaluate the nature and severity of his service-connected left knee degenerative osteoarthritis status post total knee replacement.  As earlier reported, following the assignment of a temporary total evaluation of 100 percent following the Veteran's October 13, 2003, total knee arthroplasty, a 30 percent rating was assigned, effective from December 1, 2004.  This left knee disability is now rated by the RO pursuant to Diagnostic Code 5055.  See 38 C.F.R. § 4.71a.  

VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010).  The Board finds that a thorough and contemporaneous medical examination that takes into account the records of prior medical treatment (unlike the July 2008 examination, where the Veteran's claims folder was not available to the examiner) should be conducted so that the disability evaluation will be a fully informed one must be accomplished.  This examination would be useful in evaluating the degree of impairment of the left knee since the total knee arthroplasty was performed.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991

The Board acknowledges that where a Veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim for service connection and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  In this case, a staged rating has been assigned, and the Board has determined in the decision above that a rating in excess of 30 percent for the period prior to the total left knee arthroplasty is not warranted.  In considering the level of impairment from December 1, 2004, on remand, the RO/AMC may consider whether "staged" ratings are appropriate.  Fenderson, 12 Vet. App. at 126; cf. Hart v. Mansfield, 21 Vet. App. 505 (2007) (holding that VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).  

As to the TDIU claim now on appeal, the Veteran contends that his service-connected disorders render him unable to obtain or retain substantially gainful employment.  In March 2011 correspondence, his attorney argues that his service-connected left knee disorder should be rated as 60 percent disabling under Diagnostic Code 5055, thus meeting the schedular requirements under 38 C.F.R. § 4.16(a) for a TDIU.  The Board notes that in his VA Form 21-8940, received by VA in February 2009, the Veteran claimed to have been too disabled to work beginning in July 2003.  

The record reflects that service connection is in effect for left knee degenerative osteoarthritis status post arthroplasty, evaluated as 30 percent disabling; for bilateral hearing loss, evaluated as 20 percent disabling; for tinnitus, evaluated as 10 percent disabling; and for hypertension, evaluated as 10 percent disabling.  The combined disability evaluation for the Veteran's disorders is 60 percent.   See March 2009 rating decision.  

A total disability rating may be assigned where the schedular rating is less than total, and when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided, however, that if there is only one such disability, it must be rated at 60 percent or more and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities resulting from a common etiology or from a single accident are considered one disability.  Id.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).

Generally, under 38 C.F.R. § 3.340(a)(1), total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  The objective criteria are set forth in 38 C.F.R. § 3.340(a)(2), and provide for a total disability rating for any single disability or combination of disabilities prescribed a 100 percent evaluation in the Schedule for Rating Disabilities; or where the requirements of 38 C.F.R. § 4.16(a) are met.

The record reflects that the Veteran was afforded a VA general medical examination in December 2008.  The diagnoses included status post bilateral knee replacements secondary to degenerative joint disease, hypertension, obstructive sleep apnea, degenerative joint disease of the shoulders, benign prostatic hypertrophy, blind right eye, vertigo, depression, and morbid obesity.  The Board notes that of these, service connection is currently in effect for left knee degenerative osteoarthritis status post replacement and for hypertension.  The examiner commented that the Veteran's bilateral knee replacements had a moderate to severe effect on employment that requires any strenuous activity and a mild effect on daily activities.  The examiner also mentioned that the Veteran's hypertension had no effect on the Veteran's occupation or daily activities.  

A VA audio examination dated in December 2008 is also of record.  The diagnoses were sensorineural hearing loss and tinnitus.  The examiner commented that with amplification and reasonable accommodations as specified in the Americans with Disabilities Act, the hearing loss alone should not significantly affect vocational potential or limit participation in most work activities.  She added that employment would be more feasible with current hearing ability.

Although these reports do provide some information regarding the limitations caused by the Veteran's service-connected disabilities, they do not all directly and sufficiently address the question of his employability.  For example, although it can be gathered from the December 2008 general medical examination report findings that the Veteran's left knee disability had a "moderate to severe effect" on his employment, the examiner also included within this opinion the Veteran's nonservice-connected right knee, which review of the record shows was replaced in March 2006.  See VA informed consent note.  In other words, the opinion was not limited to just the Veteran's service-connected left knee.  The opinions also did not state whether all forms of gainful employment would be precluded by the service-connected disabilities.  

Regarding a claim for TDIU, the duty to assist often requires VA to obtain an examination which includes an opinion on what effect the veteran's service-connected disabilities have on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The Board concludes that this is a case in which remand is necessary for additional examinations that address this matter.  38 C.F.R. § 3.159(c)(4).

Further, because the Veteran's combined rating for his service-connected disorders does not currently meet the percentage requirements under 38 C.F.R. § 4.16(a) for a TDIU rating and because the Board is precluded from awarding a TDIU rating under 38 C.F.R. § 4.16(b), remand is also required for the RO to consider whether this case warrants referral to the appropriate official for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (noting that Board may consider whether referral to "appropriate first-line officials" for extra-schedular rating is required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Such consideration should be accomplished, even though the RO did so in February 2001 (see SOC), as the Veteran is here being again afforded VA examinations in conjunction with his TDIU claim.  


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for a VA medical examination to ascertain the severity and manifestations of his service-connected status post operative left knee disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should comment on the severity of the Veteran's service-connected left knee disorder and report all signs and symptoms necessary for rating the disability, including the range of motion in degrees.  The examiner should comment on whether the Veteran has prosthetic replacement of the knee joint with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  He or she should also indicate whether the Veteran has intermediate degrees of residual weakness, pain, or limitation of motion and whether there is any ankylosis, loss of extension, or malunion or nonunion of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

The examiner should also comment on the effect of the Veteran's service-connected left knee disability on his ability to engage in any type of full-time employment, including any form of sedentary work, and whether, in the examiner's opinion, the service-connected disability is of such severity to result in unemployability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  The RO/AMC should schedule the Veteran for an appropriate VA medical examination(s) by a physician with appropriate expertise to determine the impact of the Veteran's service-connected bilateral hearing loss, tinnitus, and hypertension on his employability.  All indicated studies should be performed, and all findings should be reported in detail.  In accordance with the latest AMIE worksheets, the examiner(s) is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his three service-connected disabilities.  The examiner(s) should comment on the effect of the Veteran's service-connected hearing loss, tinnitus, and hypertension on his ability to engage in any type of full-time employment, including any form of sedentary work, and whether, in the examiner's opinion, the respective service-connected disability is of such severity to result in unemployability.

The rationale for all opinions expressed should be provided.  The claims file, including a copy of this remand, must be made available to the examiner for review.

3.  The Veteran is hereby notified that it is his responsibility to report for the above-ordered scheduled examinations and to cooperate in the development of the claims, and that the consequences for failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Following any other indicated development, the RO/AMC should readjudicate the appealed issues.  As to the increased rating issue, the RO/AMC must consider whether different ratings may be warranted for different time periods in light of the decision in Hart.  The RO should also, in readjudicating the TDIU matter, consider whether referral to the appropriate official under 38 C.F.R. § 4.16(b) for extraschedular consideration is warranted.  If the appeal is denied in any respect, the Veteran and his attorney should be provided a supplemental SOC (SSOC).

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The purpose of this REMAND is to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required on the Veteran's part until he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


